ORDER
PER CURIAM.
Defendant, Bennie Brown, appeals from the judgment entered on convictions of three counts of robbery in the first degree, one count of attempted robbery in the first degree, three counts of robbery in the second degree, two counts of attempted robbery in the second degree, and four counts of armed *626criminal action. The trial court sentenced him to terms of imprisonment of life on three counts, of fifteen years on four counts, of thirty years on four counts, and of ten years on two counts. Defendant also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
As to defendant’s direct appeal, we have reviewed the record and find that no jurisprudential purpose would be served by a written opinion. The judgment entered on defendant’s convictions is affirmed pursuant to Rule 30.25(b).
The judgment of the court on defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).